                                        Case 5:17-cr-00560 Document 310-12 Filed on 12/14/18 in TXSD Page 1 of 1




                                                           BCT 19


                             $        $1,500
                                  CS Commission
                                                                                                          Rest of $ Disbursed
                                                                                                         to Laredo Businesses


                                                                           $
                                                                                                                                            Gudipati
             11/21/2012                                                                                            11/27/2012
         CS picks up $150K in
         NYC & takes to Laredo                                             $                                $50K to Gudipati for
                                                                                                             Maria Salcido de
                                                                                                                                   $
           (DEA does this)
  U.S.                                                                                                        Herrera (“Lulu”)


                                       CS                                                                                               U.S. EXPORTER
                                    (DEA NYC)                                                                      Gudipati:
                                                                                                    “I’m reporting Lulu’s name,
                                                                                                         not you all’s names”.
                                                                                                       “IRS is all over Laredo”.
                                                                                                                                               FORM
                                                                                                 Only identifies Maria Salcido                 8300
                                                                                                        De Herro (Lulu)
                                                                                                         & only $21K




                                                                                                                                         Rodriguez-
                                  Co-Conspirator
MEXICO                                Broker                                                $                                      $      Gonzalez
                                                                                                                                           (Puma)

                                 MEXICAN BROKER                                                                     PESOS
                                                                                                                                   MEXICAN IMPORTER
